PER CURIAM.
The Court has determined that appellant’s notice of appeal failed to invoke its appellate jurisdiction in a timely manner. To be timely, a notice of appeal must be filed with the appropriate court within 30 *473days of rendition of the order on appeal. Fla. R. App. P. 9.110(b). Merely mailing the notice or having the notice placed in a post office box within the required time period is not sufficient. Raysor v. Raysor, 706 So.2d 400, 401 (Fla. 1st DCA 1998). Further, the filing of a notice of appeal is jurisdictional. Florida courts are required to dismiss an appeal if the notice is not filed within the applicable time limit. See Miami-Dade County v. Pearl, 843 So.2d 363 (Fla. 3d DCA 2003). Accordingly, the appeal is dismissed.
B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., concur.